Citation Nr: 9907944	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-31 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a disability manifested 
by tropical parasitic worms.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to May 
1944.  

This matter arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (BVA or 
Board) for resolution.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's recently diagnosed Strongyloides 
stercoralis infection and any incident of his active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for a disability 
manifested by tropical parasites is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1998).  In addition, certain tropical 
diseases listed at 38 C.F.R. § 3.309(b) (1998) will be 
presumed to have been service connected if they have become 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. § 3.307(a) (4) 
(1998).  This list includes some infections due to parasites, 
but does not include an infection due to Strongyloides 
stercoralis.

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus between the in-
service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service, or during an applicable presumption 
period, and that the veteran still has such a condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  That 
evidence must be medical unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, supra.  

The veteran contends, in substance, that he contracted 
tropical worm-like parasites while serving in the Pacific 
Theater of Operations during World War II, and that these 
parasites have taken years to become manifest.  He maintains 
that over the past fifty years, these tropical parasites have 
caused such disorders as bleeding and dysfunctional bowels, 
chronic obstructive pulmonary disease (COPD), and related 
respiratory ailments.  In addition, he asserts that the 
parasites with which he claims to have been infected have 
grown into worms over time, and that this disorder has been 
consistently misdiagnosed by his treating physicians until 
fairly recently.  

The veteran's service medical records are completely negative 
for any indication of a parasite infection or infestation.  
Also for consideration are contemporaneous clinical private 
and VA treatment records dating from October 1977 through 
June 1997.  These records show that he had a history of lower 
gastro-intestinal problems, including blood in his stools, 
throughout this period in addition to episodes of COPD.  In 
September 1996 the veteran was hospitalized at a VA medical 
facility for respiratory failure.  The veteran developed of 
diarrhea, and stool and sputum samples revealed that he had 
Strongyloides stercoralis.  After seven days' treatment, this 
disorder resolved, and there is no indication of a recurrence 
in the treatment records.  The records do not contain any 
medical opinion concerning the etiology of Strongyloides 
stercoralis.  

The Board has evaluated the evidence as discussed above, and 
concludes that the veteran has not submitted evidence of a 
well-grounded claim for service connection for a disability 
manifested by tropical parasite worms.  As noted, the 
veteran's service medical records are negative for any such 
exposure or infestation, and he was not diagnosed with any 
sort of parasite disorder until September 1996.  The Board 
recognizes that the veteran has been diagnosed with COPD and 
other respiratory and bowel disorders, but there is no 
medical evidence of record linking these physical problems to 
any incident of his active service, to include tropical 
parasites therein.  

The September 1996 treatment records show that the veteran 
did have positive stool and sputum samples for a parasite, 
but also show that this problem was resolved shortly after 
having been discovered.  Moreover, the records fail to 
contain any medical opinion that this parasitic infestation, 
Strongyloides stercoralis, was in fact of tropical origin, or 
that it had been incurred during the veteran's active 
service.  In short, there is no medical evidence of record 
suggesting that any of the physical ailments from which the 
veteran currently suffers were incurred due to or aggravated 
by any tropical parasitic infestation, and there is no 
medical evidence of a nexus between the parasitic infestation 
the veteran experienced in September 1996 and his active 
service.  

The Board also acknowledges that the veteran has submitted 
several pages of periodical articles dealing with the 
government's treatment of veterans, and an exerpted 
description of a parasitic infestation.  However, such 
material is considered to be general in nature, and is not 
specific to the veteran's case or claim.  Accordingly, the 
Board finds that such material is not sufficient to establish 
any connection between the veteran's diagnosed acute 
parasitic infestation and his active service.  See Edenfield 
v. Brown, 9 Vet. App. 384, 388 (1995); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (an appellant's own statements 
taken together with published medical authorities did not 
provide the requisite medical evidence demonstrating a causal 
relationship between the claimed disability and service).  

In addition, lay statements by the veteran that he has a 
disability that was manifested by tropical parasite worms 
incurred in service do not constitute medical evidence.  As a 
layperson, lacking in medical training and expertise, the 
veteran is not competent to address an issue requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  What is missing in the present case is a 
written medical opinion, supported by the facts and evidence 
of record, indicating that the veteran currently suffers from 
a disability that was manifested by tropical parasitic worms 
incurred in service.  Absent such an opinion, the veteran's 
claim is not well grounded, and must be denied.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a disability manifested by tropical parasitic 
worms.  The Board has not been made aware of any additional 
evidence which is available that could serve to well ground 
the veteran's claim.  As the duty to assist is not triggered 
here by a well-grounded claim, the Board finds that the VA 
has no obligation to further develop the veteran's claim.  
See 38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d at 1464; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).  The Board also views 
its discussion as sufficient to inform the veteran of the 
evidence necessary to file a well-grounded claim for service 
connection for a disability manifested by parasitic worms.  
See Robinette, 8 Vet. App. at 73.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a disability manifested by tropical 
parasites is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 
- 5 -


- 1 -


